Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 12 and 13, as previously stated, it is unclear to where is the engagement between the nock assembly (with its prong) and the dry fire lockout (the projection) occurs behind the bowstring.  The examiner will further address such issues in the response to argument section hereinafter. 
	With respect to claim 13, as previously stated the limitations of the crossbow and the coking-drawing  carrier means (to include a dry-fire lockout) are more than merely “intended use” of the arrow with the crossbow, and the examiner is unclear how such features of the crossbow and/or string carrier possibly can be claim as part of the arrow assembly. 
	Furthermore,  attention to MPEP 2173.05(p)II” product and process in the same claim a single claim which claims both an apparatus and the method steps of using the In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	In this case, the limitations “wherein a projection engages of the dry fire lockout is configured to engage with at least one of the one or more prongs at a location behind the draw string in a drawn configuration of the crossbow, wherein an initial engagement between the at least one of the one or more prongs and the projection when the draw string is in the drawn configuration occurs behind the draw string, so that only when the nock assembly is fully engaged with the draw string is the dry fire lockout moved from a lockout position that prevents the catch from releasing the draw string releasing to a 
	With respect to claim 21, similar issues as discussed above with respect to claim 13, it is unclear how the arrow assembly of the device of claim 13 positively includes features of the crossbow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf US 2008/0168969 (“Kempf”) in view of in view of Matasic et al US 2009/0064978 (“Matasic”) and Rasor et al US 2010/0170488 (“Rasor”).
	As per claim 1, Kempf discloses a method of engaging an arrow with an anti-dry fire system of a crossbow (arrow 130 with a nock assembly position within crossbow 10; configure to engage anti-dry fire system 104)(Figs. 5-9 and [0039]-[0044]), 
	the method comprising: 
	engaging a string carrier (engaging cocker mechanism 56)(fig. 4 and [0036] and [0037] regarding the cocker mechanism) of the crossbow with a draw string of the crossbow (as the cocker engages bowstring 48)(Figs. 4-7), wherein a catch (hook 60) of the string carrier (60) translates between: 
	a closed position in which the draw string is retained within the string carrier (figs. 4-7 in conjunction to [0039]-[0043] as the crossbow drawn, the hook 60 engages bowstring in a close position to retain the drawstring 48), and an open position in which the draw string is free from the string carrier (Fig. 9 and [0043]-[0044] as the trigger actuate, the hook, release the bowstring, i.e. moves to the open position, as the bowstring is free); 
	translating the string carrier along a center rail of the crossbow in a first direction, thereby transitioning the crossbow from a released configuration to a drawn configuration (translating the string carrier, of cocker mechanism 56-60 in a first 
	engaging a nock assembly on the arrow with the draw string while the crossbow is in the drawn configuration wherein in the drawn configuration engagement between the portion of the nock assembly and the portion of the movable dry fire lockout of the anti-dry fire system (Figs. 7 and 8 and [0042] whereas in the drawn configuration the arrow’s 130 nock engages dry fire means 104; note in particular Fig. 8 and [0044] as the arrow’s nock/prongs 130 engages the dry-fire movable system); and 
	displacing the movable dry fire lockout so that only when the nock assembly is filly engaged with the draw string is the dry fire lockout moved from a position that prevents the catch from releasing the draw string to the disengaged position that permits the catch to release the bowstring (Fig. 9 and [0044] as the arrow position in the correct position the dry fire moves so the cross bow can be fire). 
	Kempf is not specific regarding the engagement between the one or more prongs of the nock assembly and the protrusion of the movable dry fire lockout occurs at the location behind the bow string.
	Kempf is not specific regarding and translating the string carrier along the center rail of the crossbow in a second direction from the drawn configuration to the released configuration to engage the draw string in the released configuration.
	With respect to engagement of the nock’s protrusion behind a drawstring, Matasic discloses wherein a protrusion engages with one or more prongs of a nock assembly of the arrow at a location behind a bow string of the crossbow when the crossbow is in the drawn configuration and engagement between the one or more 3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to bf fire).
	Furthermore, with regard to the limitation “behind a drawstring”, attention to applicant’s original disclosure at par. [0137]” As used herein, the phrase "behind the draw string" refers to a region between a draw string and a proximal end of a crossbow”
	Accordingly, it is clear that within Matasic the rejoin of the dry fire-to-drawstring is in such position, i.e. a region between drawstring and crossbow (represent by the trigger assembly). 
Examiner’s markings regarding Matasic’s dry fire protrusion behind drawstring

    PNG
    media_image1.png
    1097
    933
    media_image1.png
    Greyscale


	A skilled artisan would have appreciated that such modification to Kempf’s device would have enhance the arrow-nock interaction with the dry fire means to insure proper loading within the crossbow yet allow a discharge of an arrow having different nock/prongs.    
	With respect to and translating the string carrier along the center rail of the crossbow in a second direction from the drawn configuration to the released configuration to engage the draw string in the released configuration, Rasor discloses and translating a string carrier along a center rail of the crossbow in a second direction from a drawn configuration to the released configuration to engage a draw string in the released configuration (bowstring 66 is engages string carrier (bowstring release 86) between a first drawn configuration (Fig. 2B) and the carried 86 is translated into a second, drawn configuration (Figs. 2A and 3; note also [0052]-[0057] as well as [0077]+ 86 between crawn and release configurations).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kempf’s carrier and translating the string carrier along the center rail of the crossbow in a second direction from the drawn configuration to the released configuration to engage the draw string in the released configuration as taught by Rasor  for the reason that a skilled artisan would have been motivated by Rasor’s suggestions to use such cocking mechanism that provide a bowstring retraction device for a crossbow wherein the bowstring retraction device need not be removed or uncoupled before firing an arrow from the crossbow; to provide such a bowstring retraction device which does not add excessive weight or bulk to the crossbow; to provide such a bowstring retraction device having a contour and profile that matches that of the crossbow; to provide such a bowstring retraction device which is relatively light in weight, highly compact, easy to operate, durable, and relatively inexpensive and to provide such a bowstring retraction device that can be used to rapidly engage the bowstring in preparation for pull-back to the drawn position, and which can be used to quickly retract the bowstring to its fully-drawn position, thereby reducing the time between firing a first arrow and firing a second arrow ([0012]-[0016]). 
  	As per claim 2, with respect to wherein the engagement between the nock assembly and the draw string comprises a snap-fit engagement, note Kempf’s Figs. 8 and 9 regarding the nock assembly of arrow 130 engagement with bowstring 48.
	As per claim 3, with respect to wherein the nock assembly comprises a nock with an opening configured to engage the draw string and flat regions on opposite sides that are generally perpendicular to an axis of the opening, the method comprising capturing the flat regions between a pair of spaced-apart fingers on the catch when the nock is engaged with the draw  string, note Figs. 8 and 9 regarding the nock’s structure of arrow 130 of Kempf.
	As per claim 4, with respect to wherein engaging the nock assembly with the draw string comprises inserting the nock assembly into an elongated arrow capture recess extending along a direction of travel of the arrow, note Kempf’s Figs. 8 and 9 whereas nock is engages bowstring 48; as the nock inserted with the shaft of the arrow 130.
	As per claim 5, with respect to wherein engaging the nock assembly with the draw string comprises engaging the nock assembly with a rotating member positioned in an elongated arrow capture recess, the rotating member having an axis of rotation generally perpendicular to a direction of travel of the arrow, note Kempf’s Figs. 1 and 2 in conjunction to Fig. 4 as well as [0036], [0037], and [0042]+ as cocker mechanism with a spool/handle (e.g. Figs. 1 and 2) will rotate to engages nock and bowstring 48 to draw the crossbow to fire the arrow 130 therefrom.
	As per claim 6, with respect to wherein engaging the nock assembly with the draw string comprises inserting the nock assembly into an elongated arrow capture 76-82), the dry fire (104), sear/bar, and etc. as the crossbow is drawn ready to receive the arrow; note Figs. 8 and 9 in conjunction to [0042]+ as the placement of an arrow in the correct position to disengage the dry fire to allow shooting of the arrow 130 therefrom.
	As per claim 7, with respect to wherein nock the nock assembly comprises at least 10% by weight reinforcing material, the examiner construed such claimed percentage as manner to reduce the overall weight of the arrow as discussed in applicant’s par. [0148]).   As discussed previously such manner to reduce the overall weight is well known and obvious to use with the arrow 130 of Kempf (e.g. Figs. 8 and 9) to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow is sturdy and strong enough to penetrate a target, a game, and alike.
	Although, Kempf is not specific regarding such ratio (i.e. 10%) as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kempf’s nock assembly weight ratio as claimed for 
	As per claim 12, since the claim’s limitations are very similar to claim 1, the examiner states that claim 12 is rejected over Kempf,  Matasic and  for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.  
	As per claim 22, with respect to wherein: the crossbow includes a first end and a second end; in the released configuration, the draw string is located closer to the first end than the protrusion of the moveable dry fire lockout; and in the drawn configuration, the protrusion of the moveable dry fire lockout is located closer to the second end than the draw string, note Rasor’s Figs. 13-18A and [0068]-[0074] to the structure of the carrier 86 to include anti-fire dry means 164; thus in the release configuration (Figs. 1, 2A and 3) the carrier 86 is closer to the first end; and in the drawn configuration (Fig. 2B) the carrier (with the anti-dry fire) is closer to the second end.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf, Rasor and Matasic as applied to claim 1 above, and further in view of Pedersen.
	As per claim 8, with respect to wherein the nock assembly comprises about 20% by weight glass fibers or filamentous glass, note Pedersen’s [0039] regarding the use of such materials.
In re Aller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kempf-Pedersen’s nock assembly weight ratio as claimed for the reason that a skilled artisan would have been motivated to discover the optimize nock’s weight, by routine experimentation, to discover the optimize nock’s weight that is light enough but strong and durable to be use within a bolt/arrow. Such modification would have been beneficial to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow (to include the nock assembly) is sturdy and strong enough to penetrate a target, a game, and alike.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf, Rasor and Matasic as applied to claim 1 above, and further in view of Pedersen and Palomaki.
	As per claim 9, the modified Kempf is not specific wherein the crossbow further includes a plurality of matched weight arrows, the method further comprising: preparing a first arrow with a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and preparing a second arrow with a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first arrow has a first arrow weight substantially the same as a second arrow weight of the second arrow.
700 with light assembly.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kempf- Matasic’s to further includes a plurality of matched weight arrows, the method further comprising: preparing a first arrow with a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and preparing a second arrow with a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first arrow has a first arrow weight substantially the same as a second arrow weight of the second arrow as taught by Palomaki and Pedersen for the reason that a skilled artisan would have been motivated	in combining prior art elements according to known methods to yield predictable results to include a plurality arrows configure to receive different nocks (e.g. different weights, with lights, and etc.) to obtain the predictable results of arrow assembly that includes plurality of arrows and plurality of nocks as an archer can pick and choose a desirable and suitable arrow assembly.  
Claim 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones US 6,364,499 (“Jones”).
As per claim 13, Jones discloses an arrow assembly (arrow device 10)(Figs. 1-6; 2:39-4:14 ), the arrow assembly comprising: 
	an arrow shaft with a center opening extending between a front end and a rear end, a front insert secured in the center opening proximate the front end of the shaft, and fletching secured to the shaft proximate the rear end (shaft 14 to receive arrow point at one end (arrowhead 16)  and vanes (feathers 18) at the other end)( Fig. 1; 2:39-51); 
	and a nock assembly comprising a nock with a nock head having an opening configured to engage with the a draw string of a crossbow and a shank located in the center opening of the shaft at the rear end, the nock head comprising one or more prongs that extend behind the center opening (nock 20 configure to engages a bowstring 24 (Figs. 2-4) including shank (Figs. 2 and 3 in conjunction to 2:52+ regarding the structure of the nock); the nock further includes prongs, extending from upper portion 26 towards end 38 and chamfered corners 39; Figs. 2 and 3 as well as 3:1-31).
	With respect to “arrow for use with a crossbow having a dry fire lockout” as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
arrow assembly). 
	Similarly, with respect to the function of the arrow assembly “wherein a projection engages of the dry fire lockout is configured to engage with at least one of the one or more prongs at a location behind the draw string in a drawn configuration of the crossbow, wherein an initial engagement between the at least one of the one or more prongs and the projection when the draw string is in the drawn configuration occurs behind the draw string, so that only when the nock assembly is fully engaged with the draw string is the dry fire lockout moved from a lockout position that prevents the catch from releasing the draw string releasing to a disengaged position that permits the catch to release of the draw string to a released configuration” once more the examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Jones is not specific regarding the use of internal threads for the front insert (i.e. for the arrowhead).
	However, it is well known to use such an internal threads to attach a front insert onto a shaft and it would have been obvious to modify Jones as such for the reason that a skilled artisan would have been motivated in use of known technique to improve 
	Note: once again, the examiner will only address the structure of the arrow assembly as it is clear that the structure of the crossbow (to include a dry fire means) has nothing to do with structure of the claimed arrow assembly.
	As per claim 14, with respect to wherein the nock assembly comprises a bushing mounted into the center opening of the shaft at the rear end, the bushing having a shoulder that engages with a rear end of the shaft and a center opening sized to frictionally engage with the shank of the nock, note Jones’s Figs. 2-4 in conjunction to 2:52-67 wherein the nock includes lower portion 28 (i.e. a busing) inserted within bore 31 of shaft 14 (e.g. Fig. 3) and the lower portion engages shoulder portion 32 of the upper portion 26 of the nock. 	
	As per claim 15, with respect to wherein forces applied to the nock during arrow launch are transmitted to the shaft substantially entirely through the bushing, note Jones’ Figs. 2-4 in conjunction to Fig. 1 and 3:63+ as the manner of using the arrow assembly 10.
	Furthermore, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

	As per claim 17, with respect to wherein nock the nock assembly comprises at least 10% by weight reinforcing material, the examiner construed such claimed percentage as manner to reduce the overall weight of the arrow as discussed in applicant’s par. [0148]).   
	Although, Jones is not specific regarding such ratio (i.e. 10%) as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones’ nock assembly weight with at least 10% weight reinforcing material for the reason that a skilled artisan would have been motivated to discover the optimize nock’s weight, by routine experimentation, to discover the optimize nock’s weight that is light enough but strong and durable to be use within a bolt/arrow. Such modification would have been beneficial to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow (to include the nock assembly) is sturdy and strong enough to penetrate a target, a game, and alike.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 13 above, and further in view of Pedersen US2013/0267359 (“Pedersen”).
As per claim 16, with respect to further comprising a light assembly coupled to the nock, Jones discloses light source 25 including light stick 48 in Figs. 2-4 and 3:32-62).
	Jones is not specific regarding the light source positioned at least partially within the center opening of the shaft.
	However, Pedersen discloses comprising a light assembly coupled to the nock and positioned in the center opening of the shaft (Figs. 7A and 7B in conjunction to par. [0038]-[0042], regarding the use of light assembly within the nock assembly 700).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones’ light means wherein the light source positioned at least partially within the center opening of the shaft as taught by Pedersen for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including a light means to an arrow assembly to enhance the use of the arrow assembly in poor lighting environment.  A skilled artisan would further determined that such modification to Jones’ light source position is nothing more an obvious design-engineering choice that would have not changed the nature of the nock to provide lighting means to the nock-arrow assembly.
	As per claim 18, with respect to wherein the nock comprises about 20% by weight glass fibers or filamentous glass, note Pedersen’s [0039] regarding the use of such materials.
In re Aller.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Jones -Pedersen’s nock assembly weight ratio as claimed for the reason that a skilled artisan would have been motivated to discover the optimize nock’s weight, by routine experimentation, to discover the optimize nock’s weight that is light enough but strong and durable to be use within a bolt/arrow. Such modification would have been beneficial to insure superior aerodynamic characteristics that is allowing a longer flight time as well as longer distance, while the arrow (to include the nock assembly) is sturdy and strong enough to penetrate a target, a game, and alike.
	As per claims 19, 20, with respect to further comprising a plurality of matched weight arrow assemblies comprising: a first arrow with a first front insert and a first nock assembly without a light assembly, wherein the first nock assembly comprises a first nock assembly weight; and a second arrow with a second front insert and a second nock assembly, the second nock assembly including a light assembly, wherein the second nock assembly comprises a second nock assembly weight greater than the first nock assembly weight; wherein the first front insert has a weight greater than the second front insert so the first arrow weight substantially the same as a second arrow weight of the second arrow (claim 19), and further comprising a plurality of matched weight arrow assemblies comprising: a first arrow with a first nock assembly without a light assembly, wherein the first arrow comprises a first weight; and a second arrow with 25/48 in Figs. 2-4..
	A skilled artisan would have determined that it would have been obvious to include a plurality arrows configure to receive different nocks (e.g. different weights, with lights, and etc.) to obtain the predictable results of arrow assembly that includes plurality of arrows and plurality of nocks as an archer can pick and choose a desirable and suitable arrow assembly.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 13 above, and further in view of Matasic US 2009/0064978 (“Matasic”).
	As per claim 21, with respect to wherein: a catch is moveable between a closed position in which the draw string is retained in the drawn configuration and an open position in which the draw string is released to the released configuration; a sear is moveable between a de-cocked position and a cocked position, the sear being coupled with the catch at an interface to retain the catch in the closed position; with respect to wherein a first distal end of the dry fire lockout engages with the sear, and a second distal end of the dry fire lockout is biased to rotate the dry fire lockout at a position between the first distal end and the second distal end, as discussed above nothing of such features are related to the arrow assembly and the examiner is unclear how any of arrow assembly of claim 13, they are not.    
	Accordingly, the examiner asserts that Jones structure is fully capable to perform as such, especially while applicant in the pre-appeal conference (filed 5-21-21) argued that the prongs are “long” enough the while the bowstring within the nock, the prong will engage the dry-fire means.  As shown in Jones’ in Figs. 2-4 in conjunction to 3:63+ the bowstring is inserted “deep enough” such that the nock extends far enough behind it (as end 38 with chamfered 39 are behind the bowstring 24).  
	With respect to the catch and sear, which again are not part, and cannot be part of the arrow assembly, in the hope of expedite prosecution, the examiner asserts that such features are well known in the art as taught by Matasic.
	Matasic discloses wherein: a catch is moveable between a closed position in which the draw string is retained in the drawn configuration and an open position in which the draw string is released to the released configuration; a sear is moveable between a de-cocked position and a cocked position, the sear being coupled with the catch at an interface to retain the catch in the closed position ((trigger assembly 3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to be fire).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Jones’ wherein: a catch is moveable . 
Response to Arguments
Applicant's arguments filed 12/13/2021 with respect to claims have been fully considered but they are partially not persuasive and are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112
	With respect to the limitation behind means “to the rear”, and nowhere in applicant’s disclosure, e.g. Figure 25b (or any other figures related to the arrow and crossbow combination), there is any showing (nor there is a clear discussion) where is such “behind engagement” referred to.     
	Nowhere in applicant’s disclosure, nor with his arguments, applicant was able to show, or point out where is the movable dry lockout engagement as such “location behind the draw string”.  More specifically, attention to Figs. 17A-18A, regarding the cocking mechanism, to include the dry fire lockout (542)(and at least pars. [0117]+) with 
	In that regard, where the nock in conjunction to be behind the drawstring (501) as it engages dryfire (542)?   
	With respect to claim 13, the examiner maintains his position that nothing in the crossbow structure, to include a dry fire lockout (claim 13) and/or sear and catch (claim 21) is possibly be part of the  arrow assembly.
	Nothing is applicant’s arrow assembly, as reproduce hereinafter, has any dry fire, sear and or catch as claimed.

    PNG
    media_image2.png
    350
    803
    media_image2.png
    Greyscale
 
  	The arrow assembly, only includes structure regarding the arrow itself, such as a nock, a shaft, and a head (i.e. front end).  Nothing of the crossbow structure has anything to do with the structure of the arrow assembly.
	In his argument applicant stated “Applicant submits that the originally-filed specification supports an interpretation where the phrase “configured to” denotes an actual state of configuration that fundamentally ties the use of the crossbow, and the projection of the dry fire lockout, to the structural features of the nock assembly. In doing so, Applicant’s recited “nock assembly” extends beyond merely describing an
intended use since the claims actively recite an actual state of configuration. The Office has presented no evidence as to why one of ordinary skill in the art would interpret the phrase “configured to” as merely denoting an intended use.”
	Such statement by applicant is admission that the arrow assembly is “ties to the use of the crossbow” and since claim 13 recites as an apparatus nothing in the use of the crossbow provide any fundamental structure to the arrow assembly.
	Claim 13 is not a method of using the arrow assembly with a crossbow, but rather claim 13 is an apparatus claiming the structure of the arrow assembly and therefore the “fundamentally ties the use of the crossbow” is irrelevant to the device of claim 13. 
With regard to the rejection under 35 USC -Kempf and Matasic
	It seems that applicant arguing the same as previously, and more specifically applicant arguing much more he actually claimed.
	Applicant’s amendments, with regard to the position of the engagement between the nock-to-the dryfire behind the draw string, have not changed the structure nor the function of the claim, and the examiner maintains his position that Matasic reads on such broad limitations.
	Now, the claim recites “wherein in the drawn configuration an engagement between one or more prongs of the nock assembly and a protrusion of a moveable dry fire lockout of the anti-dry fire system occurs at a location behind the draw string”.
3000 including a dry fire stop 3008; while an arrow 3800 position, and the device at the drawn position, a protrusion of dry fire 3008 (see the examiner’s markings hereinafter) is behind a bowstring 3200)(pars. [0054]-[0068] and Figs. 20-34; note in particular Figs. 28, 29 and 32 as the arrow 3800 placed within and ready to bf fire.
	It seems as applicant emphasize the “movable dry fire” and the “anti dry fire system”, and in that regard it must be recognized that  although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Now, it is clear that the dry fire 3008, is movable, rotatable, variable, and etc. as an arrow, 3800 place to be fire, and moves the dry fire to allow discharge of an arrow.
	Again, with respect to the location behind the drawstring

    PNG
    media_image1.png
    1097
    933
    media_image1.png
    Greyscale
  
	With respect to the dry fire system, as no specific structure was claim, the examiner asserts that the dry-fire system of Kempf- Matasic is such dry fire system as claimed.
	Lastly, and seems like most importantly, the method step, although recite the structure of the cocking mechanism, never tie, define, or explained how such structure is part (or can be part) of the method of engaging an arrow with a dry-fire system at behind a draw string.  
	With respect to claim 12, applicant didn’t provide any additional arguments, as discussed with respect to claim 1, as the engagement between the arrow’s nock and a dryfire means behind a bowstring.  
	As discussed above the examiner maintains his position that such engagement occurs within Matasic.    
	With respect to claims 8, 9 and 22, applicant asserted that the claims are allowable based upon their dependency from otherwise allowable base claim.  However as argued above the examiner asserts that the prior art render the claimed invention obvious and maintains his rejection to the claims as set forth above. 
With regard to the rejection under 35 USC 103-the Jones reference 
	As discussed above, the device, the arrow assembly, is not art of the crossbow structure and applicant’s argument that Jones does not disclose a dry fire lockout are irrelevant, as this is not what is actually claimed.  
	The claimed device is only and arrow assembly to be used with a crossbow, the crossbow is not part of the arrow assembly, nor that the crossbow possibly be part of the arrow assembly.   
arrow assembly structure  as obvious as set forth above. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      2/23/2022    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711